PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 8,092,275
Issue Date: January 10, 2012
Application No. 12/378,388
Filing or 371(c) Date: February 14, 2009
Attorney Docket No. 2 Axxiom 388
Title: ABRASUVE AIR BLAST SYSTEM WITH AIR COOLER FOR BLAST NOZZLE AND AIR DRYER FOR STORAGE


:
:
:
:	DECISION ON PETITION
:
:
:




This is a decision on the petition under 37 CFR 1.378(b), filed December 29, 2020, to accept the unintentionally delayed payment of a maintenance fee for the above-identified patent.

The above patent expired for failure to timely submit the 7 ½ year maintenance fee by Ja. However, since petitioner has demonstrated to the satisfaction of the Commissioner that the delay in timely paying the maintenance fee was unintentional, the petition under 37 CFR 1.378(b) is hereby GRANTED.

The maintenance fee is hereby accepted and the above-identified patent is reinstated as of the mail date of this decision.

Telephone inquiries concerning this decision should be directed to undersigned at (571) 272-1642.


/APRIL M WISE/Paralegal Specialist, Office of Petitions